         Case 3:20-cv-00851-AC       Document 55   Filed 06/18/19   Page 1 of 9




                      IN THE UNITED STATES DISTRICT COURT

                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                CHARLESTON DIVISION


IN RE: ETHICON, INC. PELVIC                         Master File No. 2:12-MD-02327
REPAIR SYSTEM PRODUCTS LIABILITY                            MDL No. 2327
LITIGATION

____________________________                              Joseph R. Goodwin
                                                          U.S. District Judge
This Document Relates To:

Barbara Smith, et al. v. Ethicon, Inc., et al.

Case No. 2:12-cv-04791




         Plaintiffs Barbara and Gary Smith’s Motion for Protective Order
          Case 3:20-cv-00851-AC      Document 55     Filed 06/18/19   Page 2 of 9




I.       Introduction

         Plaintiff Barbara Smith who is now 78 years old has been waiting more than six

and a half years for her case to be adjudicated. Dkt. No. 1. In late 2016, Mrs. Smith’s case

was included in Ethicon Wave 4. Ethicon PTO # 243, Ex. A, No. 268. While in Wave 4,

Mrs. Smith submitted her PFS, was deposed, submitted to an IME and a DME, her

implanting physician was deposed, expert disclosures by both parties, including specific

causation reports were exchanged, and each party served written discovery. See Dkt.

Nos. Nos. 21, 26, 28-32; Declaration of Chris W. Cantrell at ¶ 11 (attached hereto as

Exhibit 1) (hereinafter “Cantrell Decl.”). Due to settlement discussions, the parties, in

conjunction with a third-party law firm, agreed to stay any remaining discovery for 90

days.1 Cantrell Decl. ¶ 4. Soon thereafter, Smith was included in a Master Settlement

Agreement with Defendants and then moved to the Inactive Docket. See In re Ethicon,

Inc., Master File No. 2:12-MD-02327, Dkt. No. 4420. Just before moving to the Inactive

Docket, Mrs. Smith received a “take-it-or-leave-it” settlement offer from Defendants,

which she rejected because the offer did not reflect the severity of her injuries. Cantrell

Decl. ¶ 7. Since then, Defendants have refused to entertain any further settlement

discussions (Cantrell Decl. ¶ 7), forcing Plaintiff Smith to request that her case return to

the Active Docket, which happened in July 2018. See Dkt. Nos. 38, 40.

         On February 4, 2019, the Smith case was added to Wave 11, even though Mrs.

Smith had substantially completed all case-specific discovery in Wave 4 with the

exception of responding to written discovery that had been served. Ethicon Pretrial


     1
      The Court subsequently voided all such stipulations between parties which
     extended discovery deadlines in any of its Docket Control Orders. Ethicon Pretrial
     Order No. #270 at 2.



                                               1
        Case 3:20-cv-00851-AC        Document 55      Filed 06/18/19   Page 3 of 9




Order # 328, Ex. B; Cantrell Decl. ¶ 4. Although the Court directed that the Wave 11

Order was not intended to give parties a “second bite at the apple for cases already

worked up in previous waves,” Ethicon Pretrial Order # 328 at 2, Defendants are

seeking to re-depose Mrs. Smith as well as depose her ill husband who resides in a

nursing home under hospice care. Dkt. Nos. 50-54; Cantrell Decl. ¶ 12. Defense counsel

was reminded that Mrs. Smith already underwent a full three-hour deposition by

Defendants and since that deposition she has not undergone any additional urological

or gynecological surgeries or any significant medical treatment as it relates to the Prolift

or TVT-O devices she received. Cantrell Decl. ¶13. Defense counsel was also informed of

Mr. Smith’s condition as well as the fact we intend to dismiss Mr. Smith’s loss of

consortium claim in light of his status. In short, defense counsel was informed there is

no reason to subject Mrs. Smith to another deposition and Mr. Smith is incapable of

giving a deposition.

       Despite these facts, Defendants filed deposition notices and subpoenas to serve

on Mrs. Smith and Mr. Smith. Dkt. Nos. 50-54. Defendants refuse to withdraw the

Deposition Notices and Subpoenas, though they cannot articulate any justification for

re-deposing the 78-year old Barbara Smith or deposing her nursing home bound spouse,

Cantrell Decl. ¶ 14. For these reasons, Plaintiffs are left with no alternative but to seek a

Motion for Protective Order. A protective order is warranted here, not only to enforce

Pretrial Order # 328 and deny Defendants a “second bite at the apple,” Ethicon Pretrial

Order # 328 at 2, but also to prevent the annoyance, oppression, and undue burden to

Mrs. Smith from having to go through a second deposition, see Fed. R. Civ. Pro. 26(c)(1)

and to subjecting Mr. Smith to a deposition in his medical condition.




                                               2
        Case 3:20-cv-00851-AC       Document 55      Filed 06/18/19   Page 4 of 9




II.    Procedural and Factual History

       On February 4, 2019, six months after returning to the Active Docket, the Smith

case was designated as part of Ethicon Wave 11. See Pretrial Order No. 328. Defendants

then reinitiated discovery efforts against Mrs. Smith, even though the Smith case was

almost completely worked-up in Wave 4 and the Court had cautioned against

duplicative discovery noting the parties would not have a “second bite at the apple for

cases already worked up in previous waves.” Ethicon Pretrial Order No. 328 at 2. In

contravention of this directive, Defendants are seeking a second deposition of the 78-

year old Barbara Smith as well as the deposition of her husband, who is currently on

hospice care in a skilled nursing facility. Dkt Nos. 50-54; Cantrell Decl. ¶ 12. In response

to a request for deposition dates for Mrs. Smith, on March 6, 2019, Plaintiffs advised

counsel at Butler Snow that Mrs. Smith already had been deposed for three-hours in

Wave 4. Cantrell Decl. ¶ 11, Ex. A. (March 6, 2019 Cantrell letter to M. Loveman).

Defense counsel was apprised that Mrs. Smith had also undergone both an Independent

Medical Examination and a Defense Medical Examination, had produced her PFS, the

parties had exchanged expert disclosures and specific causation reports, each party had

served written discovery on the opposing party and the implanting physician had been

deposed. Id.; Dkt. Nos. 26, 28-31. Mrs. Smith’s implanting physician was also deposed

and Defendants produced a DFS and disclosed experts on February 15, 2017, including a

specific causation report. Dkt. No. 17, 25, 32. Defense counsel was also informed that

because Mrs. Smith had no additional surgeries or significant medical care since her

prior deposition, there was no basis for re-deposing her. Id.

       Ignoring the prohibition on second depositions of a witness in Fed. R. Civ.

30(a)(2)(ii) and the deposition protocol adopted in this MDL, Defendants filed


                                               3
          Case 3:20-cv-00851-AC    Document 55     Filed 06/18/19   Page 5 of 9




deposition notices and subpoenas for the deposition of Mr. and Mrs. Smith. Dkt. Nos.

30-34.     Once more Plaintiffs counsel attempted to resolve this without court

intervention, sending letters to defense counsel on June 6 and June 16,, 2019. Cantrell

Decl. ¶ 13, Exs. B and C (Cantrell Letter to Amy Pepke and Cantrell Letter to Margaret

Loveman). The letters informed defense counsel that Mr. Smith is in a skilled nursing

facility under hospice care and is incapable of giving a deposition and reiterated Mrs.

Smith has already been deposed. Id. Despite this information, Defendants refuse to

withdraw the deposition notices and subpoenas for Mr. and Mrs. Smith necessitating

this motion.

         The Court has strictly enforced these discovery limitations on both parties,

Defendants should not be allowed to subvert these limitations by re-deposing Mrs.

Smith merely because her case was added to Wave 11. The only discovery not completed

in Wave 4 was for the parties to respond to the respective written discovery served on

each party. Cantrell Decl. ¶ 11. The Court has repeatedly stressed to all litigants the

necessity of ensuring compliance with deadlines also weighs against Defendants ability

to show “good cause.” See, e.g., In re Boston Scientific Corp., 2015 WL 1034146, at *1

(S.D. W. Va. Mar. 9, 2015) (in “an MDL containing thousands of individual cases, I must

strictly enforce rules to ensure that all parties comply with deadlines and that the

litigation flows smoothly and efficiently.”); see also In re Ethicon, Inc. Pelvic Repair

Sys. Prods. Liab. Litig., 2017 WL 1175363 (S.D. W. Va. Mar. 28, 2017) (quoting In re

Phenlyproponalamine, 460 F.3d 1217, 1231-32 (9th Cir. 2006) (the parties’ compliance

with the Court’s discovery deadlines and limitations “are the engines that drive

disposition on the merits.”) Simply put, Defendants should not be allowed a second bite




                                             4
         Case 3:20-cv-00851-AC     Document 55      Filed 06/18/19   Page 6 of 9




at the apple” for a case that has already been worked up in Wave 4. Ethicon Pretrial

Order # 328 at 2.

III.   Argument

       A.     A Protective Order against Repeat Discovery Is Warranted

       Courts have the power to issue protective orders to shield parties from discovery

that causes “annoyance, embarrassment, oppression, or undue burden or expense.” Fed.

R. Civ. Pro. 26(c)(1). Forcing Mrs. Smith to sit for a second deposition serves no

legitimate purpose other than an attempt to “annoy, embarrass or oppress” her. Seeking

the deposition of her nursing home bound spouse, who is currently under hospice care,

is even more egregious.

       Mrs. Smith is 78-years old and already has been through a deposition, has

undergone an Independent Medical Examination and has flown to Defendants’ chosen

physician for a Defense Medical Examination. Cantrell Decl. ¶ 3. There are no “new

facts” to depose her on. Defendants have not been able to articulate any “new” facts that

they did not have the opportunity to question her about during her initial deposition.

See Fed. R. Civ. P. 26(b)(2)(C )(ii) (noting “the court must limit the frequency or extent

of discovery … if it determines that: (ii) the party seeking discovery has had ample

opportunity to obtain the information by discovery in the action.”). A protective order

must be granted to avoid this “unreasonably cumulative or duplicative” discovery. Fed.

R. Civ. P. 26(b)(2)(C)(i).

       A protective order, when viewed in context of the Court’s Wave 11, is even more

warranted here. The Court has made clear that plaintiffs whose cases have worked-up in

a prior Waves, like the Smith case, are not going to be subject to a “second bite of the

apple.” Ethicon Pretrial Order # 328 at 2. But by seeking a second deposition from Mrs.


                                              5
        Case 3:20-cv-00851-AC      Document 55     Filed 06/18/19   Page 7 of 9




Smith, a second bite is exactly what Defendants seek—and well after discovery ended in

Wave 4. Because Defendants’ deposition requests and subpoenas violate the Docket

Control Order for Wave 11, along with Rule 26, Court action is even more justified to

prevent harassment and oppression of Plaintiffs and to avoid cumulative and duplicative

discovery.

      Defendants attempt to re-depose Mrs. Smith without leave of Court violates Rule

30(a)(2)(ii) of the Federal Rules of Civil Procedure. Any party seeking to depose a

person who has already given testimony in the case “must obtain leave of court” before

the deposition may be taken. Fed. R. Civ. P. 30(a)(2)(ii). Defendants failed to request

such leave. Further, consistent with Rule 30(a)(2)(ii), a deposition protocol was entered

in this MDL that provides "absent exigent circumstances," the same witness may not be

deposed on the same subject matter more than once. Ethicon Pretrial Order No. 38 at

D.2; see also Jones v. C.R. Bard, Inc. (In re C.R. Bard, Inc.), 2013 WL 6044415, *4 (S.D.

W. Va. Nov. 13, 2013). Defendants have never identified for Plaintiffs’ counsel any

“exigent circumstances” to support a second deposition, let alone made such a showing

to the Court as required. Ethicon Pretrial Order No. 38 at B.2; Fed. R. Civ. P.

30(a)(2)(ii). And even if Defendants could satisfy Rule 30 and this Court’s deposition

protocol order, which they cannot do, the plain language of Pretrial Order No. 328

would still prevent such discovery. See Ethicon PTO #328 at 2. Here, Defendants’

compound these errors by seeking a second deposition of Mrs. Smith even though the

plain language of Pretrial Order No. 328 would still prohibit such discovery. See Ethicon

Pretrial Order No. 328 at 2.

      In Jones, Magistrate Judge Eifert granted defendant’s motion for protective order

seeking to prevent the plaintiffs from re-deposing the implanting physician about


                                             6
        Case 3:20-cv-00851-AC       Document 55      Filed 06/18/19   Page 8 of 9




additional medical care he performed on the plaintiff after his initial deposition. Judge

Eifert noted that under Fed. R. Civ. P. 30(a)(2) and the deposition protocol in MDL 2187

the second deposition of a witness “on new subject matter shall be permitted only upon

consent of the parties or an Order from the Court issues for good cause shown.” Jones,

2013 WL 6044415 at 4-5 (emphasis added). A second deposition of a witness on the

same subject matter” is prohibited “absent exigent circumstances” an exceptionally

difficult burden to overcome. Id. at *4 (emphasis added). Although, Defendants attempt

to re-depose Mrs. Smith is facially invalid due to a failure to seek leave of court, the

Defendants cannot show either “good cause shown” or “exigent circumstances” to justify

a second deposition.

IV.    Conclusion

       For these reasons, Mr. and Mrs. Smith’s request for protective order should be

granted and Defendants should be prohibited from re-deposing Mrs. Smith and

deposing Mr. Smith. The Smith case should also be transferred forthwith to the United

States District Court for the District of Oregon forthwith for the reasons shown in

Plaintiffs’ pending motion to transfer. See Dkt. No. 41.

                                          Respectfully submitted,

                                          By: /s Chris Cantrell

                                          Chris W. Cantrell (CA #290874)
                                          William J. Doyle II
                                          John A. Lowther

                                          DOYLE LOWTHER LLP
                                          4400 NE 77th Avenue, Suite 275
                                          Vancouver, WA 98662
                                          (360) 818-9320 phone
                                          (360) 450-3116 fax
                                          ccantrell@doylelowther.com
                                          bill@doylelowther.com


                                              7
        Case 3:20-cv-00851-AC      Document 55     Filed 06/18/19   Page 9 of 9




                                         john@doylelowther.com
                                         Attorney for Plaintiffs




                         CERTIFICATE OF CONFERENCE

      As required under Rule 26 of the Federal Rules of Civil Procedure and Local Rule

   37.1, I hereby certify counsel for Plaintiffs has in good faith conferred with counsel

   for Defendants in an attempt to resolve this issue without Court intervention. This

   includes letters to defense counsel dated March 8, June 6 and June 16, 2019, and

   emails dated March 8 and April 2, 2019.



                            CERTIFICATE OF SERVICE

      I hereby certify on June 17, 2019, I electronically filed the foregoing document

with the Clerk of the Court using the CM/ECF system which will send notification of

such filing to the CM/ECF participants registered to receive service in this MDL.



                                         By: /s Chris W. Cantrell


                                         Chris W. Cantrell (CA #290874)

                                         DOYLE LOWTHER LLP
                                         4400 NE 77th Avenue, Suite 275
                                         Vancouver, WA 98662
                                         (360) 818-9320 phone
                                         (360) 450-3116 fax
                                         ccantrell@doylelowther.com
                                         bill@doylelowther.com
                                         john@doylelowther.com
                                         Attorneys for Plaintiff




                                             8
